United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3412
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
James Dale Barnes,                       *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 14, 2000

                                   Filed: March 23, 2000
                                    ___________

Before MORRIS SHEPPARD ARNOLD and FAGG, Circuit Judges, and BENNETT,*
      District Judge.
                          ___________

PER CURIAM.

       Through his operation of a home health agency, James Dale Barnes filed
fraudulent Medicare claims and attempted to conceal the substantial proceeds. After
authorities uncovered Barnes's scheme, a jury convicted Barnes of three counts of
money laundering and two counts of structuring transactions to evade reporting
requirements. The district court denied Barnes's motion for judgment of acquittal and

      *
       The Honorable Mark W. Bennett, Chief Judge, United States District Judge for
the Northern District of Iowa, sitting by designation.
sentenced Barnes to imprisonment for 105 months.             Barnes appeals both his
convictions and sentence.

       In challenging his convictions, Barnes mainly attacks the sufficiency of the
evidence. Viewing the evidence in the light most favorable to the verdict and drawing
all permissible inferences in the verdict's favor, however, we conclude there is
substantial evidence to support the jury's verdict. Contrary to Barnes's assertions, the
Government proved all the elements of money laundering and structuring beyond a
reasonable doubt, and thus the district court properly denied Barnes's motion for
judgment of acquittal. On the money laundering counts, the Government proved the
predicate offense of mail fraud as charged in the indictment, and the proof at trial did
not vary from the indictment's allegations. On the structuring counts, the district court
did not abuse its discretion in merging three counts into one before submission to the
jury. As for Barnes's sentence, the district court did not commit error in applying U.S.
Sentencing Guidelines Manual (U.S.S.G.) § 2S1.1 (money laundering), rather than the
financial fraud guidelines, when sentencing Barnes on his money laundering
convictions. The district court also properly enhanced Barnes's sentence under
U.S.S.G. § 3B1.1 for more than minimal planning. Having carefully reviewed all of
Barnes's arguments, we affirm his conviction and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-